DETAILED ACTION
This Office action is in response to the amendment filed on May 5, 2021.
Claims 1-7 and 9-21 are pending.
Claims 1, 3-5, 7, 11, 12, 14-18, 20, and 21 have been amended.
Claim 8 has been canceled.
Claims 19-21 have been added.
Claims 1-7 and 9-21 are allowed and will be renumbered as 1-20 in the patent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with David E. Huang (Reg. No. 39,229) on May 12, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS


1. (Currently Amended) A method of controlling a new software build, the method comprising:
receiving abstract hash values for source code components, wherein each abstract hash value is derived from a most recent source code version of a respective source code component;
generating new build fingerprints based on the abstract hash values, wherein the new build fingerprints are different from the abstract hash values received for the source code components; and
building particular software components of the new software build based on comparisons between the new build fingerprints and respective previous build fingerprints generated during a set of previous software builds;
wherein building the particular software components of the new software build includes:
building a first software component in response to a first comparison result indicating that a first new build fingerprint does not match a first previous build fingerprint, and
refraining from building a second software component in response to a second comparison result indicating that a second new build fingerprint matches a second previous build fingerprint.


wherein receiving the abstract hash values for the source code components includes:
obtaining, over a computer network, a first abstract hash value from the first source code component residing at the first location and a second abstract hash value from the second source code component residing at the second location.

3. (Currently Amended) A method as in claim 2 wherein the first source code component residing at the first location includes a first source code management (SCM) system that stores first source code;
wherein the second source code component residing at the second location includes a second SCM system that stores second source code that is different from the first source code; and
wherein obtaining the first abstract hash value and the second abstract hash value includes:
querying the first SCM system to derive the first abstract hash value based on a most recent version of the first source code, and
separately querying the second SCM system to derive the second abstract hash value based on a most recent version of the second source code.

4. (Currently Amended) A method as in claim 3 wherein querying the first SCM system to derive the first abstract hash value includes:
and
wherein querying the second SCM system to derive the second abstract hash value includes:
sending a second query message to the second SCM system over the computer network prior to receiving the first abstract hash value from the first SCM system in response to the first query message.

5. (Currently Amended) A method as in claim 2 wherein a build engine system stores the respective previous build fingerprints generated during the set of previous software builds, and wherein the build engine system resides at a build engine location that is different from the first location and that is different from the second location; and
wherein generating the new build fingerprints based on the abstract hash values includes:
hashing, by the build engine system, the abstract hash values to generate the new build fingerprints.

6. (Previously Presented) A method as in claim 5 wherein the first new build fingerprint corresponds to the first source code component and the second new build fingerprint corresponds to the second source code component;
wherein the build engine system generated the respective previous build fingerprints using a particular hash algorithm; and
wherein hashing the abstract hash values includes:

applying the particular hash algorithm to the second abstract hash value from the second source code component to generate the second new build fingerprint corresponding to the second source code component.

7. (Currently Amended) A method as in claim 2 wherein the first new build fingerprint corresponds to the first source code component and the second new build fingerprint corresponds to the second source code component; and
wherein building the particular software components of the new software build further includes:
comparing the first new build fingerprint with the first previous build fingerprint, which corresponds to the first source code component, to provide the first comparison result, and
comparing the second new build fingerprint with the second previous build fingerprint, which corresponds to the second source code component, to provide the second comparison result.

8. (Canceled)


copying first source code from the first source code component residing at the first location to a build engine system at a build engine location over the computer network, the build engine location being different from the first location, and
creating the first software component from a version of the first source code copied to the build engine system; and
wherein refraining from building the second software component in response to the second comparison result indicating that the second new build fingerprint matches the second previous build fingerprint includes:
refraining from copying second source code from the second source code component residing at the second location to the build engine system at the build engine location over the computer network, and
retrieving a prebuilt artifact as the second software component.

10. (Original) A method as in claim 2 wherein each fingerprint is an algorithmically computed identifier that is generated by a build engine system; and
wherein each abstract hash value is an algorithmically computed identifier that is generated by a source code management (SCM) system that is different from the build engine system.


receiving abstract hash values for source code components, wherein each abstract hash value is derived from a most recent source code version of a respective source code component;
generating new build fingerprints based on the abstract hash values, wherein the new build fingerprints are different from the abstract hash values received for the source code components;
building particular software components of the new software build based on comparisons between the new build fingerprints and respective previous build fingerprints generated during a set of previous software builds; and
managing, by a build engine system, a respective list of dependencies and a respective set of build attributes for each source code component,
wherein the build engine system is constructed and arranged to generate, for each source code component, a new build fingerprint based on a most recent abstract hash value for that source code component, a most recent list of dependencies for that source code component, and a most recent set of build attributes for that source code component.

12. (Currently Amended) A method as in claim 2 wherein a third source code component residing at a third location includes a third source code management (SCM) system that stores a particular version of third source code; and
wherein the method further comprises:


13. (Original) A method as in claim 12 wherein the local version of the third source code is newer than the particular version of third source code; and
wherein building particular software components of the new software build includes:
building a certain software component using the local version of the third source code in place of the particular version of third source code stored by the third SCM system.

14. (Currently Amended) Electronic equipment, comprising:
memory; and
control circuitry coupled to the memory, the memory storing instructions which, when carried out by the control circuitry, cause the control circuitry to:
receive abstract hash values for source code components, wherein each abstract hash value is derived from a most recent source code version of a respective source code component;
generate new build fingerprints based on the abstract hash values, wherein the new build fingerprints are different from the abstract hash values received for the source code components; and
build particular software components of a new software build based on comparisons between the new build fingerprints and respective previous build fingerprints generated during a set of previous software builds;

build a first software component in response to a first comparison result indicating that a first new build fingerprint does not match a first previous build fingerprint, and
refrain from building a second software component in response to a second comparison result indicating that a second new build fingerprint matches a second previous build fingerprint.

15. (Currently Amended) A computer program product having a non-transitory computer readable medium which stores a set of instructions to control a new software build; the set of instructions, when carried out by computerized circuitry, causing the computerized circuitry to perform a method of:
receiving abstract hash values for source code components, wherein each abstract hash value is derived from a most recent source code version of a respective source code component;
generating new build fingerprints based on the abstract hash values, wherein the new build fingerprints are different from the abstract hash values received for the source code components; and
building particular software components of the new software build based on comparisons between the new build fingerprints and respective previous build fingerprints generated during a set of previous software builds;
wherein building the particular software components of the new software build includes:

refraining from building a second software component in response to a second comparison result indicating that a second new build fingerprint matches a second previous build fingerprint.

16. (Currently Amended) Electronic equipment as in claim 14 wherein the control circuitry, when generating the new build fingerprints based on the abstract hash values, is further constructed and arranged to:
apply a first hash algorithm to a particular hash value, wherein the particular hash value is generated via application of a second hash algorithm to source code.

17. (Currently Amended) A computer program product as in claim 15 wherein generating the new build fingerprints based on the abstract hash values includes:
applying a first hash algorithm to a particular hash value, wherein the particular hash value is generated via application of a second hash algorithm to source code.

18. (Currently Amended) A method as in claim 1 wherein generating the new build fingerprints based on the abstract hash values includes:
applying a first hash algorithm to a particular hash value, wherein the particular hash value is generated via application of a second hash algorithm to source code.


managing, by a build engine system, a respective list of dependencies and a respective set of build attributes for each source code component,
wherein the build engine system is constructed and arranged to generate, for each source code component, a new build fingerprint based on a most recent abstract hash value for that source code component, a most recent list of dependencies for that source code component, and a most recent set of build attributes for that source code component.

20. (Currently Amended) Electronic equipment as in claim 14 wherein the control circuitry is further constructed and arranged to:
manage a respective list of dependencies and a respective set of build attributes for each source code component[[,]]; and
generate, for each source code component, a new build fingerprint based on a most recent abstract hash value for that source code component, a most recent list of dependencies for that source code component, and a most recent set of build attributes for that source code component.

21. (Currently Amended) A computer program product as in claim 15 wherein the method further includes:
managing, by a build engine system, a respective list of dependencies and a respective set of build attributes for each source code component,
wherein the build engine system is constructed and arranged to generate, for each source code component, a new build fingerprint based on a most recent abstract hash value for that 

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein building the particular software components of the new software build includes: building a first software component in response to a first comparison result indicating that a first new build fingerprint does not match a first previous build fingerprint, and refraining from building a second software component in response to a second comparison result indicating that a second new build fingerprint matches a second previous build fingerprint” as recited in independent Claims 1 and 15; and further fail to teach, in combination with the other claimed limitations, similarly-worded limitations as recited in independent Claim 14; and further fail to teach, in combination with the other claimed limitations, “managing, by a build engine system, a respective list of dependencies and a respective set of build attributes for each source code component, wherein the build engine system is constructed and arranged to generate, for each source code component, a new build fingerprint based on a most recent abstract hash value for that source code component, a most recent list of dependencies for that source code component, and a most recent set of build attributes for that source code component” as recited in independent Claim 11.
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191